                                               Case 3:19-cv-02324-W-AHG Document 30-1 Filed 03/06/20 PageID.570 Page 1 of 13



                                                          1    HOLLAND & KNIGHT LLP
                                                               Vito Costanzo (SBN: 132754)
                                                          2    400 South Hope Street, 8th Floor
                                                               Los Angeles, CA 90071
                                                          3    Tel.: 213.896.2400
                                                               Fax: 213.896.2450
                                                          4    E-mail: Vito.Costanzo@hklaw.com
                                                          5    HOLLAND & KNIGHT LLP
                                                               Alex N. Hadduck (SBN: 312962)
                                                          6    2300 U.S. Bancorp Tower
                                                               111 SW Fifth Avenue
                                                          7    Portland, OR 97204
                                                               Tel.: 503.517.2958
                                                          8    Fax: 503.241.8014
                                                               E-mail: Alex.Hadduck@hklaw.com
                                                          9
                                                               Attorneys for Amici Curiae States of
                                                          10   Indiana et al.
                                                          11
                                                                                     UNITED STATES DISTRICT COURT
                                                          12
                       400 South Hope Street, 8th Floor




                                                                                   SOUTHERN DISTRICT OF CALIFORNIA
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                             Fax: 213.896.2450
                             Tel: 213.896.2400




                                                          14
                                                               NATIONAL PORK PRODUCERS                      Case No.: 3:19-cv-02324-W-AHG
                                                          15   COUNCIL & AMERICAN FARM
                                                               BUREAU FEDERATION;
                                                          16                                                AMICUS BRIEF OF STATES OF
                                                                              Plaintiffs,                   INDIANA, ALABAMA,
                                                          17                                                ARKANSAS, IOWA, KANSAS,
                                                                     vs.                                    LOUISIANA, MISSOURI,
                                                          18                                                NEBRASKA, OHIO, OKLAHOMA,
                                                               KAREN ROSS, in her official capacity         SOUTH CAROLINA, SOUTH
                                                          19   as Secretary of the California               DAKOTA, TEXAS, UTAH, AND
                                                               Department of Food & Agriculture, et         WEST VIRGINIA IN SUPPORT OF
                                                          20   al.,                                         PLAINTIFFS’ OPPOSITION TO
                                                                                                            DEFENDANTS’ MOTION TO
                                                          21                  Defendants,                   DISMISS AND DEFENDANT-
                                                                                                            INTERVENORS’ MOTION FOR
                                                          22   THE HUMANE SOCIETY OF THE                    JUDGMENT ON THE PLEADINGS
                                                               UNITED STATES, et al.,
                                                          23                                                The Honorable Thomas J. Whelan
                                                                              Defendants-Intervenors.       Date:        March 23, 2020
                                                          24                                                Location:    Courtroom 3C
                                                          25

                                                          26

                                                          27

                                                          28

                                                                                                      -1-
                                                                AMICUS BRIEF ISO PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOT. TO DISMISS AND
                                                                DEFENDANTS-INTERVENORS’ MOT. FOR JUDGMENT ON PLEADINGS
                                                          Case 3:19-cv-02324-W-AHG Document 30-1 Filed 03/06/20 PageID.571 Page 2 of 13



                                                            1                INTRODUCTION AND INTEREST OF AMICI STATES
                                                            2          The States of Indiana, Alabama, Arkansas, Iowa, Kansas, Louisiana, Missouri,
                                                            3    Nebraska, Ohio, Oklahoma, South Carolina, South Dakota, Texas, Utah, and West
                                                            4    Virginia hereby file an amicus brief in support of Plaintiffs’ opposition to Defendants’
                                                            5    motion to dismiss and Defendant-Intervenors’ motion for judgment on the pleadings.
                                                            6          California’s Proposition 12, enacted by voters in November 2018, contains two
                                                            7    operative provisions. The first exercises California’s authority over farming in the
                                                            8    State by regulating the manner in which California farmers may confine (1) calves
                                                            9    raised for veal, (2) breeding pigs, and (3) egg-laying hens. Cal. Health & Safety Code
                                                            10   § 25990(a). The second provision, however, unconstitutionally purports to extend
                                                            11   California’s animal-confinement regulations to every farmer in the United States: It
                                                            12   prohibits the sale of any veal, pork, or eggs produced from animals not raised in
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                            13   accordance with California’s animal-confinement regulations, regardless of where
                             Tel: 213.896.2400




                                                            14   those animals were raised. Id. § 25990(b).
                                                            15         Amici States file this brief to explain that the Commerce Clause prohibits
                                                            16   California’s attempt to usurp other States’ authority to set their own animal-husbandry
                                                            17   policies. California’s regulations are a substantial departure from current practices in
                                                            18   most States, including Amici States; the Commerce Clause does not permit California
                                                            19   to upset those practices by setting a single, nationwide animal-confinement policy.
                                                            20         Furthermore, some of the Amici States, including Indiana, operate farms that
                                                            21   sell meat on the open market. Purdue University, a body corporate and politic and an
                                                            22   arm of the State of Indiana, raises swine and sells them into the national supply chain,
                                                            23   likely reaching California customers. As such, the State of Indiana is likely to be
                                                            24   directly affected by Proposition 12.
                                                            25         Because Amici States have a sovereign interest in preserving their authority to
                                                            26   set policy for their own farmers and state entities, they file this brief to explain why
                                                            27   the court should deny Defendants’ motion to dismiss and Defendant-Intervenors’
                                                            28   motion for judgment on the pleadings and allow the case to proceed to the merits.
                                                                                                           2
                                                                  AMICUS BRIEF ISO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOT. TO DISMISS AND
                                                                  DEFENDANT-INTERVENORS’ MOT. FOR JUDGMENT ON PLEADINGS
                                                          Case 3:19-cv-02324-W-AHG Document 30-1 Filed 03/06/20 PageID.572 Page 3 of 13



                                                            1                               SUMMARY OF ARGUMENT
                                                            2          The Supreme Court has long held that the Commerce Clause “prohibits state
                                                            3    laws that unduly restrict interstate commerce” in order to “preserve[] a national market
                                                            4    for goods and services.” Tenn. Wine & Spirits Retailers Ass’n. v. Thomas, 139 S. Ct.
                                                            5    2449, 2459 (2019). As the Court recently observed, this negative implication of the
                                                            6    Commerce Clause reflects a “central concern of the Framers that was an immediate
                                                            7    reason for calling the Constitutional Convention: the conviction that in order to
                                                            8    succeed, the new Union would have to avoid the tendencies toward economic
                                                            9    Balkanization” present at the time. Id. at 2461 (internal quotations omitted). The
                                                            10   Framers’ central concern, in other words, was to prevent the interstate trade barriers—
                                                            11   and corresponding interstate friction—that the Articles of Confederation had allowed.
                                                            12   See Hughes v. Oklahoma, 441 U.S. 322, 325 (1979). “The entire Constitution was
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                            13   ‘framed upon the theory that the peoples of the several states must sink or swim
                             Tel: 213.896.2400




                                                            14   together, and that in the long run prosperity and salvation are in union and not
                                                            15   division.” Healy v. Beer Inst., Inc., 491 U.S. 324, 336 n.12 (1989) (quoting Baldwin
                                                            16   v. G.A.F. Seelig, Inc., 294 U.S. 511, 523 (1935)).
                                                            17         The interstate trade barriers prohibited by the Commerce Clause include state
                                                            18   regulations imposed on commerce that takes place in other States. This prohibition on
                                                            19   extraterritorial regulation “reflect[s] the Constitution’s special concern both with the
                                                            20   maintenance of a national economic union unfettered by state-imposed limitations on
                                                            21   interstate commerce and with the autonomy of the individual States within their
                                                            22   respective spheres.” Id. at 335–36.
                                                            23         And because California’s Proposition 12 regulates extraterritorially, it violates
                                                            24   the Commerce Clause. Proposition 12 commands farmers around the country to raise
                                                            25   their veal calves, hogs, and hens in accordance with California’s animal-confinement
                                                            26   standards—or else be forced out of the California market altogether. It thereby
                                                            27   attempts to regulate animal husbandry practices nationwide, interfering with other
                                                            28   States’ sovereign interests in regulating agriculture within their borders as they see fit.
                                                                                                             3
                                                                  AMICUS BRIEF ISO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOT. TO DISMISS AND
                                                                  DEFENDANT-INTERVENORS’ MOT. FOR JUDGMENT ON PLEADINGS
                                                          Case 3:19-cv-02324-W-AHG Document 30-1 Filed 03/06/20 PageID.573 Page 4 of 13



                                                            1          Such single-state conform-or-forego coercion is precisely the type of interstate
                                                            2    trade friction that the Commerce Clause was designed to prevent. California may serve
                                                            3    as a laboratory of policy experimentation with its animal confinement laws; but it
                                                            4    cannot impose its laws on extraterritorial conduct and thereby prevent other States
                                                            5    from experimenting with their own animal-confinement policies.
                                                            6          Proposition 12 regulates extraterritorially in violation of the Commerce Clause.
                                                            7    It threatens to promote economic balkanization and contribute to the growing
                                                            8    economic friction between States. This Court should therefore deny Defendants’
                                                            9    motion to dismiss and Defendant-Intervenors’ motion for judgment on the pleadings.
                                                            10                                       ARGUMENT
                                                            11         Because the Commerce Clause vests Congress with the exclusive power to
                                                            12   regulate interstate commerce, La. Pub. Serv. Comm’n v. Tex. & N.O.R. Co., 284 U.S.
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                            13   125, 130 (1931), it correspondingly limits the power of States “to erect barriers against
                             Tel: 213.896.2400




                                                            14   interstate trade,” Maine v. Taylor, 477 U.S. 131, 137 (1986). Indeed, the Framers’
                                                            15   central objective in adopting the Commerce Clause was to prevent the friction between
                                                            16   States caused by the interstate trade barriers that had been prevalent under the Articles
                                                            17   of Confederation. See Hughes v. Oklahoma, 441 U.S. 322, 325 (1979). And the
                                                            18   interstate trade barriers prohibited by the Commerce Clause include state regulations
                                                            19   imposed on commerce occurring in other States: This prohibition on extraterritorial
                                                            20   regulation “reflect[s] the Constitution’s special concern both with the maintenance of
                                                            21   a national economic union unfettered by state-imposed limitations on interstate
                                                            22   commerce and with the autonomy of the individual States within their respective
                                                            23   spheres.” Id. at 335–36. Because Proposition 12 violates this prohibition, it is
                                                            24   unconstitutional. This Court should reject Defendants’ and Defendant-Intervenors’
                                                            25   arguments contending otherwise.
                                                            26

                                                            27

                                                            28
                                                                                                            4
                                                                  AMICUS BRIEF ISO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOT. TO DISMISS AND
                                                                  DEFENDANT-INTERVENORS’ MOT. FOR JUDGMENT ON PLEADINGS
                                                          Case 3:19-cv-02324-W-AHG Document 30-1 Filed 03/06/20 PageID.574 Page 5 of 13



                                                            1       I.      Proposition 12’s Sales Ban Regulates Extraterritorially by Imposing
                                                            2                  California’s Policies on Wholly Out-of-State Commerce
                                                            3            In applying the Commerce Clause’s prohibition on extraterritorial regulation,
                                                            4    the Supreme Court has explained that a state legislature’s power to enact laws is
                                                            5    similar to a state court’s jurisdiction to hear cases—“[i]n either case, any attempt
                                                            6    directly to assert extraterritorial juris-diction over persons or property would offend
                                                            7    sister States and exceed the inherent limits of the State’s power.” Healy v. Beer Inst.,
                                                            8    Inc., 491 U.S. 324, 336 n.13 (1989) (internal quotation marks and citation omitted).
                                                            9    The Commerce Clause thus precludes “the application of a state statute to commerce
                                                            10   that takes places wholly outside of the State’s borders, whether or not the commerce
                                                            11   has effects within the State.” Id. at 336. In other words, a “state law that has the
                                                            12   practical effect of regulating commerce occurring wholly outside that State’s borders
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                            13   is invalid under the Commerce Clause.” Id. at 332 (citation and internal quotation
                             Tel: 213.896.2400




                                                            14   marks omitted).
                                                            15           The Commerce Clause’s prohibition on extraterritorial regulation applies
                                                            16   “regardless of whether the statute’s extraterritorial reach was intended by the
                                                            17   legislature.” Id. at 336. Determining whether a state regulation constitutes prohibited
                                                            18   extraterritorial regulation thus requires consideration of the statutory text as well as
                                                            19   the law’s “practical effect,” including “the consequences of the statute itself” and how
                                                            20   that statute may “interact with the legitimate regulatory regimes of other States.” Id.;
                                                            21   see also Brown-Forman Distillers Corp. v. N.Y. State Liquor Auth., 476 U.S. 573,
                                                            22   582–83 (1986) (holding that a State “may not project its legislation into [other states]”
                                                            23   (internal quotation omitted)). Indeed, even a regulation that does not explicitly
                                                            24   regulate interstate conduct may do so “nonetheless by its practical effect and design.”
                                                            25   C & A Carbone v. Town of Clarkstown, 511 U.S. 383, 394 (1994).
                                                            26           Accordingly, the Ninth Circuit has specifically held that California cannot use
                                                            27   a ban on in-state sales as a method to regulate upstream, out-of-state commercial
                                                            28   practices that the State deems objectionable. In Daniels Sharpsmart, Inc. v. Smith, 889
                                                                                                            5
                                                                  AMICUS BRIEF ISO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOT. TO DISMISS AND
                                                                  DEFENDANT-INTERVENORS’ MOT. FOR JUDGMENT ON PLEADINGS
                                                          Case 3:19-cv-02324-W-AHG Document 30-1 Filed 03/06/20 PageID.575 Page 6 of 13



                                                            1    F.3d 608 (9th Cir. 2018), the Ninth Circuit, citing Healy, explained that the “critical
                                                            2    inquiry” is “whether the practical effect of the regulation is to control conduct beyond
                                                            3    the boundaries of the state,” id. at 614, and then enjoined California from penalizing
                                                            4    export of medical waste for destruction as an “attempt[] to regulate waste treatment
                                                            5    everywhere in the country,” id. at 616. Similarly, in Sam Francis Found. v. Christies,
                                                            6    Inc., 784 F.3d 1320, 1322 (9th Cir. 2015) (en banc), the Ninth Circuit held that the
                                                            7    Commerce Clause does not permit California to regulate the terms and conditions of
                                                            8    out-of-state art sales merely because the seller resided in California.
                                                            9          Defendant-Intervenors ignore this precedent in their motion, ECF 19, and
                                                            10   Defendants incorrectly assert that these cases do not apply because Proposition 12
                                                            11   “addresses only the market within the state,” ECF 18-1 at 8. But Proposition 12’s sales
                                                            12   ban is entirely concerned with regulating animal husbandry in other States and
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                            13   imposes detailed requirements on out-of-state farmers’ animal-confinement practices.
                             Tel: 213.896.2400




                                                            14   See, e.g., Cal. Health & Safety Code § 25991(e)(2) (defining “Confined in a cruel
                                                            15   manner” to include confining veal calves after December 31, 2019 in a facility “with
                                                            16   less than 43 square feet of usable floorspace per calf”).
                                                            17         The only potential connection Proposition 12 has to California is its hook to in-
                                                            18   state sales, but Daniels Sharpsmart holds that States cannot evade the Commerce
                                                            19   Clause’s limits on extraterritorial regulation by tying regulation of out-of-state
                                                            20   commerce to in-state conduct: There, the Ninth Circuit held that California could not
                                                            21   use the in-state operations of a medical waste treatment company to justify regulation
                                                            22   of the company’s out-of-state waste disposal. See 889 F.3d at 616 (noting that
                                                            23   California “officials sought to punish [the company] for disposing of medical waste
                                                            24   in a manner that was perfectly legal in the states in which [the company] had
                                                            25   effectuated disposal”). As in Daniels Sharpsmart, here “[t]here is nothing to indicate
                                                            26   that the [out-of-state] transactions had any effect whatsoever in California.” Id.
                                                            27   California is simply attempting to use in-state sales as a means of regulating animal-
                                                            28   confinement practices in every other State, just as it “attempted to regulate waste
                                                                                                            6
                                                                  AMICUS BRIEF ISO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOT. TO DISMISS AND
                                                                  DEFENDANT-INTERVENORS’ MOT. FOR JUDGMENT ON PLEADINGS
                                                          Case 3:19-cv-02324-W-AHG Document 30-1 Filed 03/06/20 PageID.576 Page 7 of 13



                                                            1    treatment everywhere in the country” in Daniels Sharpsmart and “tried to regulate art
                                                            2    sales” in Christies. Id. The Commerce Clause precluded such extraterritorial
                                                            3    regulation in those cases, and it precludes the regulation at issue here as well.
                                                            4          Furthermore, even if some Ninth Circuit decisions are in tension with Daniels
                                                            5    Sharspmart and Christies, see Rocky Mountain Famers Union v. Corey, 730 F.3d
                                                            6    1070, 1102 (9th Cir. 2013), Ass’n des Eleveurs de Canards et d’Oies du Quebec v.
                                                            7    Harris, 729 F.3d 937, 951 (9th Cir. 2013); American Fuel & Petrochemical
                                                            8    Manufacturers v. O’Keeffe, 903 F.3d. 903, 916–17 (9th Cir. 2018), the rule announced
                                                            9    by Daniels Sharspmart and Christies—that a state may not regulate production in
                                                            10   other states except to protect the health and safety of its citizens—vindicates the
                                                            11   original purpose of the Commerce Clause and aligns with the approach taken by other
                                                            12   Circuits. The Eighth Circuit, for example, has invalidated a Minnesota statute
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                            13   regulating the production of power imported into the State, emphasizing that the
                             Tel: 213.896.2400




                                                            14   Supreme Court has never limited the holding of the extraterritoriality doctrine to price-
                                                            15   control and price-affirmation laws. North Dakota v. Heydinger, 825 F.3d 912, 920–
                                                            16   22 (8th Cir. 2016). The Seventh Circuit has similarly held that Healy is not limited to
                                                            17   price-affirmation statutes, in the process invalidating a Wisconsin law barring out-of-
                                                            18   staters from depositing waste in Wisconsin landfills unless the waste was generated in
                                                            19   a community with an “effective recycling program.” Nat’l Solid Wastes Mgmt. Ass’n
                                                            20   v. Meyer, 63 F.3d 652, 659 (7th Cir. 1995); see also Legato Vapors, LLC v. Cook, 847
                                                            21   F.3d 825, 831 (7th Cir. 2017) (emphasizing that Healy stands for the “more general
                                                            22   principle that a state may not impose its laws on commerce in and between other
                                                            23   states”). And the Sixth Circuit has invalidated a law requiring beverage companies to
                                                            24   stamp bottles sold in Michigan with a mark unique to such “only in Michigan” bottles
                                                            25   on the ground that the law had an “impermissible extraterritorial effect” because it
                                                            26   controlled “conduct beyond the State of Michigan.” Am. Bev. Ass’n v. Snyder, 735
                                                            27   F.3d 362, 375–76 (6th Cir. 2013). See also Ass’n for Accessible Meds. v. Frosh, 887
                                                            28   F.3d 664, 669 (4th Cir. 2018) (emphasizing that the Supreme Court has never held
                                                                                                            7
                                                                  AMICUS BRIEF ISO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOT. TO DISMISS AND
                                                                  DEFENDANT-INTERVENORS’ MOT. FOR JUDGMENT ON PLEADINGS
                                                          Case 3:19-cv-02324-W-AHG Document 30-1 Filed 03/06/20 PageID.577 Page 8 of 13



                                                            1    that the extraterritoriality doctrine applies exclusively to price-control or price-
                                                            2    affirmation statutes).
                                                            3          Under these precedents, as under Christies and Daniels Sharpsmart, the only
                                                            4    question is whether a State’s sales prohibition does in fact regulate out-of-state
                                                            5    conduct. And, contrary to Defendants and Defendant-Intervenors, Proposition 12 does
                                                            6    so: Its “practical effect,” Healy, 491 U.S. at 336, is to regulate transactions regarding
                                                            7    the production and sale of pork, veal, and eggs that take place entirely outside
                                                            8    California. Indiana, for example, is the fifth largest pork producer in the United States.
                                                            9    State Rankings by Hogs and Pigs Inventory (June 14, 2018) https://www.pork.org/
                                                            10   facts/stats/structure-and-productivity/state-rankings-by-hogs-and-pigs-inventory/.
                                                            11   The agricultural supply chain leading from Indiana and other States to California
                                                            12   requires multiple transactions occurring wholly in other States—such as farm
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                            13   procurement and production, sale to distributors, and slaughter and packing (followed
                             Tel: 213.896.2400




                                                            14   by sale to California retailers and ultimately consumers). Proposition 12 requires
                                                            15   farmers in other States to comply with California’s regulations if their veal, pork, or
                                                            16   eggs are re-sold in California. That requirement violates the Commerce Clause.
                                                            17         What is more, sometimes the out-of-state transactions California seeks to
                                                            18   regulate are undertaken by States themselves. For example, Purdue University—an
                                                            19   instrumentality of the State of Indiana—owns and operates farms through the Animal
                                                            20   Sciences Research and Education Center that confine animals, including swine and
                                                            21   poultry, in conditions that do not comply with Proposition 12. Purdue then sells
                                                            22   livestock to distributors (including Tyson Foods), who in turn sell to retail customers
                                                            23   nationwide. See generally Brian Ford, Purdue College of Agriculture, Swine Unit,
                                                            24   https://ag.purdue.edu/ansc/ASREC/Pages/SwineUnit.aspx.           Purdue’s    commercial
                                                            25   transactions with those wholesalers occur wholly outside California; but, unless the
                                                            26   wholesalers forego the California market altogether, may nonetheless be regulated by
                                                            27   Proposition 12. That same model of interstate regulation will be replicated over and
                                                            28   over as to private and public farms in Indiana and other States. Proposition 12 thus
                                                                                                            8
                                                                  AMICUS BRIEF ISO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOT. TO DISMISS AND
                                                                  DEFENDANT-INTERVENORS’ MOT. FOR JUDGMENT ON PLEADINGS
                                                          Case 3:19-cv-02324-W-AHG Document 30-1 Filed 03/06/20 PageID.578 Page 9 of 13



                                                            1    requires other States’ farmers either to overhaul their manner of pork production to
                                                            2    comply with California’s regulations or lose access to the enormous California market.
                                                            3          Far from being predicated on assumption and speculation, see Motion for
                                                            4    Judgment on the Pleadings, ECF 19 at 7, the extraterritorial effect of Proposition 12’s
                                                            5    sales ban follows from market reality—and indeed is its very objective. Proposition
                                                            6    12’s sales ban will require farmers in other States to adjust their animal-husbandry
                                                            7    practices as the price of maintaining access to California’s market and will thereby
                                                            8    undermine other States’ policies of non-regulation in this area. Because it regulates
                                                            9    wholly out-of-state transactions, Proposition 12’s sales ban is an archetypal trade
                                                            10   restriction that violates the Commerce Clause. This Court should not dismiss the
                                                            11   Plaintiffs’ claim asserting as much.
                                                            12             II.   Proposition 12’s Sales Ban Threatens State Sovereignty
                       400 South Hope Street, 8th Floor
Holland & Knight LLP




                                                                       The Court should not grant Defendants’ motion to dismiss and Defendant-
                           Los Angeles, CA 90071




                                                            13
                             Tel: 213.896.2400




                                                            14   Intervenors’ motion for judgment on the pleadings, because doing so would threaten

                                                            15   other States’ decisions not to impose burdensome animal-confinement requirements

                                                            16
                                                                 on their farmers—a choice just as legitimate as California’s.
                                                                       In Daniels Sharpsmart, Inc. v. Smith, 889 F.3d 608, 615 (9th Cir. 2018), the
                                                            17
                                                                 Ninth Circuit correctly recognized that a State cannot insulate a statute from the
                                                            18
                                                                 extraterritoriality doctrine by purporting to regulate solely in-state activity—such as
                                                            19
                                                                 in-state medical waste generation or in-state sales—when that regulation has the direct
                                                            20
                                                                 effect of regulating conduct that takes place wholly outside of the State. And rightly
                                                            21
                                                                 so: If courts allowed States to evade the extraterritoriality doctrine by attaching
                                                            22
                                                                 production regulations to in-state sales, States could adopt numerous mutually
                                                            23
                                                                 contradictory statutes. The inevitable result would render interstate commerce
                                                            24   effectively impossible. This is not what the Founders intended. This Court has the
                                                            25   opportunity to vindicate the Founders’ design and reign in the emerging Balkanization
                                                            26   of the American agricultural market. It should deny the Defendants’ motion to dismiss
                                                            27

                                                            28
                                                                                                           9
                                                                  AMICUS BRIEF ISO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOT. TO DISMISS AND
                                                                  DEFENDANT-INTERVENORS’ MOT. FOR JUDGMENT ON PLEADINGS
                                                    Case 3:19-cv-02324-W-AHG Document 30-1 Filed 03/06/20 PageID.579 Page 10 of 13



                                                          1    and Defendant-Intervenors’ motion for judgment on the pleadings and ultimately
                                                          2    declare Proposition 12’s sales ban an unconstitutional extraterritorial regulation.
                                                          3          Proposition 12 threatens to interfere with “the legitimate regulatory regimes of
                                                          4    other states,” Healy v. Beer Inst., Inc., 491 U.S. 324, 336 (1989), and threatens to
                                                          5    subject farmers across the country to conflicting requirements. Rather than impose
                                                          6    specific animal-confinement requirements, the vast majority of States have chosen to
                                                          7    permit farmers to raise calves, hogs, and hens in accordance with commercial
                                                          8    standards and agricultural best practices. See generally Elizabeth R. Rumley, The
                                                          9    National Agricultural Law Center, States’ Farm Animal Confinement Statutes,
                                                          10   https://nationalaglawcenter.org/state-compilations/farm-animal-welfare/. It is easy to
                                                          11   imagine farmers getting caught in the crossfire as other States attempt to impose
                                                          12   regulations that differ from California’s—a problem that will only get worse as other
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   States attempt to impose extraterritorial regulations of their own.
                             Tel: 213.896.2400




                                                          14         Nor is the concern for conflicting laws and balkanization speculative.
                                                          15   Massachusetts, Maine, Michigan, and Rhode Island have enacted animal-confinement
                                                          16   laws similar to California’s current rules—rules that require out-of-state farmers to
                                                          17   refrain from “confining a covered animal in a manner that prevents the animal from
                                                          18   lying down, standing up, fully extending the animal’s limbs, or turning around freely.”
                                                          19   Cal. Health & Safety Code § 25991(e)(1)); see Mass. Gen. Laws ch. S51A, §§ 1–5;
                                                          20   Me. Rev. Stat. tit. 7, § 4020(2); Mich. Comp. Laws §287.746(2); 4 R.I. Gen. Laws. §
                                                          21   4-1.1-3. Now that these States have enacted sales bans on agricultural products that
                                                          22   do not comply with their animal-confinement rules, other States may soon follow suit.
                                                          23         Nor is the trend of individual States effectively usurping other States’ sovereign
                                                          24   police powers limited to agricultural production methods. Minnesota, for example,
                                                          25   enacted a statute prohibiting the importation of power from outside the State that is
                                                          26   generated in a manner that would increase the State’s power-sector carbon-dioxide
                                                          27   emissions. North Dakota v. Heydinger, 825 F.3d 912, 920 (8th Cir. 2016). The Eighth
                                                          28   Circuit affirmed an injunction against this statute, holding that Minnesota’s law
                                                                                                         10
                                                                AMICUS BRIEF ISO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOT. TO DISMISS AND
                                                                DEFENDANT-INTERVENORS’ MOT. FOR JUDGMENT ON PLEADINGS
                                                    Case 3:19-cv-02324-W-AHG Document 30-1 Filed 03/06/20 PageID.580 Page 11 of 13



                                                          1    regulated “activity and transactions taking place wholly outside of Minnesota” in
                                                          2    violation of the Commerce Clause. Id. at 921. Similarly, some States and localities
                                                          3    have also sought to use the common law of public nuisance and trespass to regulate
                                                          4    energy production occurring wholly in other States. See California v. B.P. et al., 3:17-
                                                          5    cv-6011 (N.D. Cal.); King County v. B.P. et al., 2:18-cv-758 (W.D. Wash.); and City
                                                          6    of New York v. B.P. et al., 18-cv-182 (S.D.N.Y.).
                                                          7           These efforts portend exactly the sorts of economic friction and trade wars the
                                                          8    Commerce Clause was designed to prevent. It is not hard to imagine, for example, a
                                                          9    State obstructing access to its markets for goods produced by labor paid less than $15
                                                          10   per hour—the hypothetical “satisfactory wage scale” dismissed as absurd in Baldwin
                                                          11   v. G.A.F. Seelig, Inc., 294 U.S. 511, 524 (1935). Nor is it difficult to see how other
                                                          12   States might retaliate to such extraterritorial minimum-wage laws with their own
                       400 South Hope Street, 8th Floor
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13   bans—such as a ban on goods produced by labor lacking right-to-work protections.
                             Tel: 213.896.2400




                                                          14   The Commerce Clause was adopted to head off precisely this sort of escalating
                                                          15   interstate conflict.
                                                          16          Justice Brandeis, dissenting in New State Ice Co. v. Liebmann, acknowledged
                                                          17   that “it is one of the happy incidents of the federal system that a single courageous
                                                          18   State may, if its citizens choose, serve as a laboratory; and try novel social and
                                                          19   economic experiments without risk to the rest of the country.” 285 U.S. 262, 311
                                                          20   (1932) (Brandeis, J., dissenting) (emphasis added). But here, as in other so many other
                                                          21   instances arising throughout the Nation, one State’s policy experimentation does pose
                                                          22   risks for the rest of the country, particularly for States who have made the legitimate
                                                          23   decision not to regulate animal confinement as California has. This Court should not
                                                          24   allow California to supersede other States’ sovereign policy choices.
                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                         11
                                                                AMICUS BRIEF ISO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOT. TO DISMISS AND
                                                                DEFENDANT-INTERVENORS’ MOT. FOR JUDGMENT ON PLEADINGS
                                                    Case 3:19-cv-02324-W-AHG Document 30-1 Filed 03/06/20 PageID.581 Page 12 of 13



                                                          1                                     CONCLUSION
                                                          2          For the foregoing reasons, this Court should deny Defendants’ motion to
                                                          3    dismiss and Defendant-Intervenors’ motion for judgment on the pleadings.
                                                          4

                                                          5    Dated: March 6, 2020                 HOLLAND & KNIGHT LLP

                                                          6

                                                          7                                  By:         /s/ Alex N. Hadduck
                                                                                             Vito Costanzo (SBN: 132754)
                                                          8                                  400 South Hope Street, 8th Floor
                                                                                             Los Angeles, CA 90071
                                                          9                                  Tel.: 213.896.2400
                                                                                             Fax: 213.896.2450
                                                          10                                 E-mail: Vito.Costanzo@hklaw.com
                                                          11                                 Alex N. Hadduck (SBN: 312962)
                                                                                             2300 US Bancorp Tower
                                                          12                                 111 SW Fifth Avenue
                       400 South Hope Street, 8th Floor




                                                                                             Portland, OR 97204
Holland & Knight LLP




                                                                                             Telephone No.: 503-243-2300
                           Los Angeles, CA 90071




                                                          13
                                                                                             Facsimile No.: 503-241-8014
                             Tel: 213.896.2400




                                                          14                                 E-mail: Alex.Hadduck@hklaw.com
                                                          15                                 Attorneys for Amici Curiae
                                                                                             States of Indiana et al.
                                                          16

                                                          17

                                                          18

                                                          19

                                                          20

                                                          21

                                                          22

                                                          23

                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                      12
                                                                AMICUS BRIEF ISO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOT. TO DISMISS AND
                                                                DEFENDANT-INTERVENORS’ MOT. FOR JUDGMENT ON PLEADINGS
                                                    Case 3:19-cv-02324-W-AHG Document 30-1 Filed 03/06/20 PageID.582 Page 13 of 13



                                                          1                            ADDITIONAL COUNSEL
                                                          2                             Counsel for Amici States

                                                          3               STEVE MARSHALL              DAVE YOST
                                                          4               Attorney General            Attorney General
                                                                          State of Alabama            State of Ohio
                                                          5

                                                          6               LESLIE RUTLEDGE             MIKE HUNTER
                                                                          Attorney General            Attorney General
                                                          7               State of Arkansas           State of Oklahoma
                                                          8
                                                                          CURTIS T. HILL, JR.         ALAN WILSON
                                                          9               Attorney General            Attorney General
                                                          10              State of Indiana            State of South Carolina

                                                          11              TOM MILLER                  JASON RAVNSBORG
                                                          12              Attorney General            Attorney General
                       400 South Hope Street, 8th Floor




                                                                          State of Iowa               State of South Dakota
Holland & Knight LLP

                           Los Angeles, CA 90071




                                                          13
                             Tel: 213.896.2400




                                                          14              DEREK SCHMIDT               KEN PAXTON
                                                                          Attorney General            Attorney General
                                                          15              State of Kansas             State of Texas
                                                          16
                                                                          JEFF LANDRY                 SEAN D. REYES
                                                          17              Attorney General            Attorney General
                                                          18              State of Louisiana          State of Utah
                                                          19              ERIC SCHMITT                PATRICK MORRISEY
                                                          20              Attorney General            Attorney General
                                                                          State of Missouri           State of West Virginia
                                                          21

                                                          22              DOUG PETERSON
                                                                          Attorney General
                                                          23              State of Nebraska
                                                          24

                                                          25

                                                          26

                                                          27

                                                          28
                                                                                                 13
                                                               AMICUS BRIEF ISO PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOT. TO DISMISS AND
                                                               DEFENDANT-INTERVENORS’ MOT. FOR JUDGMENT ON PLEADINGS
